BOARDMAN, Chief Judge.
Appellants/plaintiffs, Raymond Louis and Connie L. Bresciani, appeal a final summary judgment entered in favor of appel-lees/defendants, Palmer First National Bank and Trust Co. of Sarasota (Palmer), Hartford Accident and Indemnity Co. (Hartford), and Southeast First National Bank of Sarasota (Southeast) in a personal injury action. Hartford was Palmer’s liability insurance carrier. Southeast pur*754chased the assets of Palmer in January 1976. The complaint alleged that Palmer was the owner of an automobile negligently driven by appellee/defendant Dennis O’Brien, causing injuries to Raymond Bres-ciani on July 13, 1975. In their motion for summary judgment Palmer and Hartford stated that there was no genuine issue as to any material fact and that at the time of the accident it “was nothing more than a secured lien holder in said automobile. Southeast also moved for summary judgment stating that there was no fact issue to be resolved as to the ownership. The trial court granted the motions.
It cannot be said that the evidence relating to the critical issue of whether Palmer was the beneficial owner of the vehicle is not in dispute, and therefore, a material fact has not been resolved. Consequently, this issue should not have been determined by a summary judgment. See, e. g., Register v. Redding, 126 So.2d 289 (Fla.1st DCA 1961). Accordingly, the summary judgment is reversed and this cause remanded for proceedings consistent with this opinion.
REVERSED and REMANDED.
HOBSON and OTT, JJ., concur.